Citation Nr: 1608036	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  15-07 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for scoliosis (also claimed as back condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1991 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in N. Little Rock, Arkansas.

As reflected on the title page of this decision, the Board re-characterized the issue on appeal to contemplate the Veteran's psychiatric symptoms, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The issue(s) of scoliosis (claimed as back condition) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's mood disorder, to include depression is caused by either his military service or his service-connected irritable bowel syndrome (IBS).  


CONCLUSION OF LAW

The criteria to establish service connection for a mood disorder, including depression, is met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. § 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a)(2015).  In this decision, the Board grants service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  As such action represents a complete allowance of the remaining issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran essentially asserts that he has a current psychiatric disorder that is related to his active service or his service connected IBS.  The Veteran stated that he was stationed in Riyadh, Saudi Arabia from June 1992 through November 1992.  His duties were to work on the motor pool on the part for vehicles, for trucks, generators and to also order parts for the weapons system.  He stated that his mission was to protect an oil refinery, and that he feared for his life knowing that if a "scud" hits anywhere close to them, they were going to blow up.  They constantly had scud drills" where an alarm would go off and they would have to put on a MOPP suit (a chemical suit use to protect oneself from a chemical attack), and find the closest bunker until you get the all clear.  The Veteran stated that because there were bunkers all around the site, there were times when you would be in a bunker that was packed full and he felt like he was buried alive. 

Service treatment records are silent for any complaints, findings or treatment for a psychiatric disorder.  The report of a medical examination at separation included a normal psychiatric evaluation.  No pertinent defects or diagnoses were noted.  

The Veteran presented as a new case at VA Primary Care in October 2010 for his depression and anger issues.  It was noted that the Veteran was enrolled in the Transitional Residence (TR) program for marijuana abuse.  The Veteran reported a history of depression since 1995, and that he was prescribed mirtazapine, but had not started taking it yet.  The Veteran denied any suicidal ideation, but stated that he "gets thoughts of harming other people when they make him angry."  The doctor ruled out PTSD, and noted that the Veteran was following up with a counselor.  See October 2010 VA treatment record.

The Veteran was than seen at the Central Arkansas Veteran's Mental Health Clinic in October 2010 on referral from the primary care clinic . It was noted that he became irritable and in need of assistance.  The Veteran reported that he was angry all the time, has senseless arguments with his wife and feels depressed and short tempered at home and work.  The Veteran informed the nurse that he gets about four hours of sleep at night due to his nightmares, and he has a poor appetite.  The nurse encouraged that Veteran to take the new medication as directed and give it time to work.  He informed the Veteran that he did not get the way he feels overnight and that it will take time to help him get better.  The Veteran stated that he thinks he might have PTSD.  The nurse informed the Veteran the symptoms he experienced were signs of depression.  See October 2010 VA treatment records.

The Veteran was afforded a VA examination in February 2011.  The Veteran reported that he was in the TR program.  He reported that he felt depressed, angry and sad.  He stated that he kept having nightmares, and that they occurred every night and they are typically the same, and end with him waking gup sweating.  He said he sometimes heard mumbling sounds and often took two-three hours to return to sleep, if he is able to fall back asleep at all.  The Veteran reported that the dreams began in 1993.  The Veteran reported frequent thoughts about his time in the Gulf, especially his recollection of a friend who was hit in the skull and had to be evacuated out, the friend did not die.  The Veteran also reported a story of a friend who was shot at a fast food restaurant.  He said he does not go to fast food restaurant and avoids large stores because they are too crowded.  He said he watches the news because it keeps him informed but avoids watching war movies because it "makes [him] think back to Saudi."  The Veteran stated that he and his wife separated because "she can't put up with [him] anymore."  He stated that he would sometime get violent with her and the kids.  The Veteran denied any alcohol and drug use since September 2010, and said that he began using substances after he returned from the gulf.  The examiner opined that the Veteran's mood was depressed, and that "affect was appropriate to content."  He stated that his thought process and associations were logical and tight, no loosening of associations nor confusion was noted.  The examiner stated that the Veteran reported suicidal and homicidal ideation but denied both suicidal and homicidal intent.  The examiner opined that PTSD was not found.  The examiner stated that the frequency, severity, and duration of the Veteran's symptoms were not meaningful to try to establish a nexus between a stressor and PTSD symptoms.  He also stated that although the Veteran reported depression, his military treatment records are silent with regard to any mental health issues suggesting depression, and that there were no evidence found of any other psychiatric disorder from the examination.

In support of his claim, the Veteran submitted a letter dated November 2010 from his counseling therapist, V.H., MA, at the Little Rock Counseling Center.  The counselor's letter indicated that the Veteran has been a client of the Little Rock Vet Center since July 2010, and in that time they had been working with the Veteran on different issue related to his anxiety and depression.  The Veteran reported that he was a logistics specialist in Desert Storm.  He was in a war and was under the threat of death just being there.  He mentioned that he worked guard duty and often feared that the enemy would run a car bomb through the gate.  The Veteran shared that he feared for his life in war when his company was under attack, and though his "unit was not hit with incoming; they were shooting patriot missiles often while under attack."  The counselor did his own assessment of the Veteran based on the DSM-IV criteria and agreed that the Veteran suffered from major depressive disorder, but that because of the origin and initiation of symptoms following his participation in the war that he also suffers from PTSD, chronic.

The Veteran reported to his counselor that his mind often wanders to memories of war and what he went through in Saudi Arabia.  He mentioned that he was suffering from recurrent distressing dreams of war and more specifically, a dream about being in a chemical suit and being buried alive.  The Veteran described smells being a major trigger to "flashbacks" or feeling as if he is back in the war.  He explained that the smell of grease reminds him of the smell of the oil refinery and that triggers thoughts related to the war.  He shared that when he hears people crying, he is reminded of times when his officers, NCO's and soldiers would cry in the bunker.  The therapist noted that the Veteran feels intense psychological distress when exposed to these triggers.

The Veteran reported that he tries to escape his feelings when he is having intrusive thoughts of wartime; he stated that he used drugs in the past to forget and numb his emotions.  The therapist reported that the Veteran has felt disconnected, paranoid and lack of trust for others, as well as feelings as if he does not fit in anymore immediately following the war.  The Veteran struggles with "restricted range of affect" by not showing his feelings.  He has reported that he loves, but he just does not feel emotions and/or sensitivity or affection the same way he did before the war, and that this bothers him a lot.  The Veteran stated that he does not feel like he has a future and that is why he has taken the risks involved with self-medication by using drugs and alcohol in the past.

The Veteran also reported that he has issues with cursing people when he gets aggravated.  He describes his behavior of fighting, throwing things, and breaking things due to these outbursts.  He explains that these issues affect his relationships with family as well as strangers.  The therapist opined that these issues have been going on for over 18 years.  He states that the disturbance has caused clinically significant stress and impairment in social, occupational and other important areas of functioning.  The Veteran has lost jobs, has had major marriage and family issues due to this.  The therapist reports that if the Veteran's diagnosis is major depressive disorder, then it is due to his military service.  In addition, he also meets the criteria for a DSM-IV diagnosis PTSD.  

Also in support of his claim the Veteran submitted a medical opinion from a private psychologist, Dr. K.M.B, Ph.D.  The Veteran was seen in April 2011 for an initial assessment.  After a biopsychosocial assessment and psychological evaluation, the doctor opined that the Veteran was endorsing symptomology consistent with other individuals who have diagnosis of PTSD and Major Depressive Disorder.  His mental status assessments revealed a mental status that was within normal limits.  With the posttraumatic diagnostic scale, the Veteran's profile suggest that he meets the DSM-IV criterion in all six areas, exposure to a traumatic event, re-experiencing symptoms, avoidance symptoms, arousal symptoms, symptom duration of one month or more, and distress or impairment in functioning suggesting that he "endorsed items in a manner consistent with a DSM-IV diagnosis of posttraumatic stress disorder (PTSD)."

The Veteran was seen by Dr. W.M, MD at the Little Rock Vet Center on August 2011.  It was noted that the Veteran was cooperative and his speech was coherent and goal directed.  He denied any intent to harm himself or anyone else.  Dr. W.M ruled out PTSD but diagnosed the Veteran with major depressive disorder and anxiety disorder. 

The Veteran was seen at the Central Arkansas Health Care System, Mental Health Clinic during the month of October by Dr. K.M, MD.  The Veteran complained of nightmares, insomnia and other signs and symptoms of PTSD.  The doctor opined that the Veteran was not an acute safety risk, and could be adequately managed as an outpatient.  The doctor diagnosed the Veteran with PTSD.

The Veteran submitted a statement in support of his claim, dated October 2011, stating that he feared for his life while in the military, and that although he may not have been in what was considered a combat zone, he still feared for his life daily.  He stated that when the sirens went off, "there was nothing to say it wouldn't be [them]."  He stated that he had a friend go into shock when the sirens went off, which scared him.  He also mentioned a friend that was injured in the head that almost died.  See October 2011 Statement in Support of Claim.

The Veteran was afforded another VA exam in October 2014.  The examiner reported that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 criteria, and that the Veteran did not have a mental disorder that conforms to the DSM-5 criteria.  The examiner checked that the Veteran has no other mental disorder diagnosis.  The Veteran reported that his stressors were the drills that he endured while in Saudi Arabia, witnessing a fellow soldier receive a head injury when the tire he was inflating exploded, and difficulty sleeping.  The Veteran denied any actual missiles or attack.  The examiner opined that based on the Veteran's chart and clinical interview, there was not sufficient evidence to meet diagnostic criteria for PTSD or any other mental health disorder related to military service.

In June 2015, M.F, submitted a letter, which indicated that the Veteran had been by a division of VA's mental health services since 2010, and by her since 2014.  She statedthat the Veteran's diagnosis when seen in the clinic in June 2015 was mood disorder, not otherwise specified, depression; with PTSD ruled out.  She opined that, "it is at least as likely as not that that his depression and, mood disorder are secondary to his service connected Irritable Bowel Syndrome."  

On review of all evidence and resolving all doubt in the Veteran's favor, the Board finds that service connection for mood disorder, including depression, is warranted.  Although the most recent VA examiner in October 2014 determined that the Veteran did not meet the diagnostic criteria for any mental health disorder, the remaining evidence dated from the date of claim and during the pendency of the appeal shows diagnoses of a mood disorder, variously diagnosed as depression, major depressive disorder and PTSD related to his active military service.  See October 2010 VA treatment record, November 2010 therapist letter, Dr. K.M.B.'s April 2011 letter, Dr. W.M.'s August 2011 examination report and Dr. K.M's. October 2011 examination report, as well as the June 2015 letter from M.F.  Accordingly, the Veteran has a current psychiatric disability.

The Board also finds that the Veteran's testimony that his acquired psychiatric disorder is related to his service has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).

Resolving all doubt in his favor, and in light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the November 2010 letter from V.H., Counseling Therapist 2) the April 2011 medical report from Dr. K.M.B diagnosing the Veteran with major depressive disorder, (3) Dr. W.M's August 2011 report and M.F.'s June 2015 letter; and (4) the Veteran's competent and credible history of relevant symptoms service discharge. 

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a mood disorder, to include depression, is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The most probative evidence of record establishes that his symptoms are best described as a mood disorder.  However, as his psychiatric symptomatology appears to be intertwined, all psychiatric symptoms shall be attributed to the Veteran's now service-connected mood disorder, for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).

ORDER

Service connection for a mood disorder, to include depression, is granted.


REMAND

The Veteran contends that his scoliosis (claimed as a back condition) first had its onset in active service, or pre-existed active service and was aggravated in active service.  The Veteran states that he never knew he had scoliosis and had no problems until after he was in the military.  See January 2012 Statement in Support of Claim.

The Veteran's March 1991 Enlistment Examination shows a report of recurrent back pain.  The Veteran's service treatment records show complaints of back pain, diagnosed as strains over the course of his enlistment.  See March 1991 Report of Medical History, March 1991, March 1992, May 1992 and March 1994 Service Treatment Records.

The Veteran was afforded a VA examination in December 2010.  The report of the December 2010 VA examination reflects a diagnosis of scoliosis, thoracolumbar spine.  The examiner opined that there is minimal scoliosis in the lower thoracic and lumbar region superiorly, and that the Veteran could have been born with this condition or it could have developed over time.  The examiner noted that the Veteran had in service complaints of back pain from lumbar and thoracic spine diagnosed as strains, but that at the time of the Veteran's exit from the military the Veteran had a normal spine exam without abnormalities, suggesting resolution of the symptoms related to the strains.  The examiner also noted that the record is silent for 14 years until complaints are noted upon entrance into the VA system.  

However, under these circumstances, the Board finds that an addendum opinion is needed to determine whether the Veteran's current scoliosis is considered a disease or a defect.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The December 2010 VA examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum expressing an opinion as to

(a) Indicate whether the Veteran's scoliosis pre-existed service.  If so, determine whether any preexisting scoliosis is considered a defect or disease?  Please provide a complete explanation for the opinion.

[Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875   (D.C. Circuit 1954)].

(b) If the Veteran's scoliosis is a congenital or developmental defect, state whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability (please identify the additional disability); or, was any increase in severity due to the natural progress of the disorder;

(c) In contrast, if the Veteran's scoliosis is a congenital or hereditary disease, state whether the disease clearly and unmistakably was manifest (i.e., an active disease process) prior to the Veteran's entry into active service.  If so, is there clear and unmistakable evidence that the condition was not aggravated beyond its natural progression as a result of service?

If the back condition is found to be a hereditary disease and there were no manifestations of the disease before service, was the onset (manifestation) of the disease in service; or is such disease otherwise related to service?

(d) For any current back disability that is not congenital or developmental in nature, is at least as likely as not (probability of 50 percent or more) that any such disability was caused by or related to any incident, disease, or injury during service.

All findings and conclusions should be accompanied by complete rationale.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated, and the examination report should note review of the file.
 
3. After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the issue of entitlement to service connection for scoliosis.  If the benefit sought is not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


